Mollison, Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court,
1. That the merchandise the subject of the appeals enumerated in the attached schedule consists of certain Rubber Gloves imported from The United Kingdom.
2. That on or about the dates of exportation of the said merchandise, such or similar merchandise was not freely offered for sale to all purchasers in the principal markets of the country of exportation in the usual wholesale quantities and in the ordinary course of trade for home consumption therein or for export to the United States; that such or similar merchandise was not at the aforesaid time freely offered for sale in the United States for domestic consumption therein; that cost of production, as defined in Section 402 (f), Tariff Act of 1930, is the proper basis of appraisement of ’the said merchandise; and that such cost of production is represented by the invoice unit prices, net packed.
IT IS FURTHER STIPULATED AND AGREED that the appeals herein may be submitted on this stipulation.
On the agreed facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were the invoice unit prices, ne't packed.
Judgment will be entered accordingly.